GOLDTHWAITE, J.
There was no error in tbe charge. If tbe agreement by tbe defendant in error, to pay all tbe debts of Matthews, could have been set up by tbe plaintiff in error, to protect himself against tbe rendition of tbe judgment against bim as garnishee, be did not insist upon it, but allowed judgment to go against bim. This judgment, so far as this motion is concerned, is conclusive. Tbe summary remedy substituted by our practice in tbe place of tbe audita querela cannot go behind it. Burt v. Hughes, 11 Ala. Rep. 571.
Tbe judgment must be affirmed.